The opinion was delivered December 16, 1853.
Per curiam.
— Polly Grimes, who was plaintiff below, claimed the land in dispute, as one of the heirs of her father, and by virtue of a conveyance from her sister Sally, another heir. Sally was of age in August, 1836, and Polly in February, 1838.
They had conveyed their interest to the brother, Andrew, in March, 1836, and it was sold at sheriff’s sale, as the property of Andrew, the brother, in April, 1840. This suit was brought in Oct. 1850, and sustained on the ground, that the girls were minors when they conveyed to their brother, and the only question, which appears to us to call for any discussion, is, whether or not they have affirmed the title, by their delay in disaffirming it.
One authority affirms this proposition, 6 Conn. 505; but the authorities the other way, are overwhelming. 4 Day, 57; 9 State R. 14; 7 Id. 21; 11 Johns. 539; 14 Id. 124. In both these two last cases, the only act of disaffirming, was longer delayed than here. As to the other point, we may say, that the deed of Sally was comprehensive enough, to convey her title to Polly, and of course to disaffirm. We do not admit, however, that such a conveyance ever had any validity.
Judgment affirmed.